Citation Nr: 0937038	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  99-10 429	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

The Veteran had active service from March 1968 to 
October 1969 and from November 1990 to June 1991, to include 
service in Vietnam and the Southwest Asia theater of 
operations.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In that rating decision, the RO granted 
service connection for PTSD and assigned a 10 percent rating 
effective in October 1997.  The Veteran disagreed with the 
10 percent rating, and during the course of the appeal, the 
RO increased the initial rating to 30 percent.  The Veteran 
continued his appeal.  

In a decision dated in October 2002, the Board denied an 
initial rating in excess of 30 percent for the Veteran's 
PTSD.  The Veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a January 2004 
Order, the Court vacated and remanded the Board's decision; 
the Court entered its judgment in February 2004.  The VA 
Secretary appealed to the United States Court of Appeals for 
the Federal Circuit (Federal Circuit); a stay was imposed on 
the case at the Federal Circuit pending disposition of its 
disposition in Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) and its companion case Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007).  In a February 2008 order, the Federal 
Circuit, citing its decisions in Sanders and Simmons, 
summarily affirmed the Court's February 2004 judgment in this 
case. The case was returned to the Board, and in 
January 2009, the Board remanded the case to the RO via the 
Appeals Management Center (AMC).  The case was returned to 
the Board in August 2009.  

The appeal is REMANDED to the RO.  VA will notify the Veteran 
if further action is required.


REMAND

The purpose of the Board's January 2009 remand was to assure 
compliance with notice requirements of 38 U.S.C.A. § 5103(a) 
(West 2002).  In addition, the Veteran's attorney had 
submitted additional evidence to support the Veteran's claim 
for a higher initial rating.  The Veteran did not want this 
evidence reviewed by the Board in the first instance, and 
remand was needed for initial consideration of this evidence 
by the RO.  Another reason for the remand was to obtain a new 
VA psychiatric examination.  

Review of the record shows that the Board's January 2009 
remand was returned as undeliverable with a statement that 
forwarding time had expired, and the returned remand was 
eventually received at the RO in late February 2009.  In 
addition, in March 2009, the Veteran's attorney made a 
request to the RO for a copy the report of a VA Compensation 
and Pension examination, which he said was performed at the 
VA Medical Center (VAMC) in Denver on March 9, 2009.  The 
Board further notes that in May 2009, the Veteran's attorney 
filed a VA Form 22a, Appointment as Individual as Claimant's 
Representative, which includes an address for the Veteran in 
Colorado, Springs, Colorado.  The claims file also includes a 
record of VA payment information printed in September 2009, 
which shows a different street address for the Veteran, but 
also in Colorado Springs. 

In addition to the foregoing, the Board notes that prior to 
the return of the case to the Board in August 2009, the 
United States Supreme Court, in an April 2009 decision, 
reversed and remanded the decision of the Federal Circuit in 
Sanders and vacated and remanded the decision of the Federal 
Circuit in Simmons.  Shinseki v. Sanders et.al., 129 S.Ct. 
1696 (2009).  Nonetheless, as the February 2008 order of the 
Federal Circuit in this case has not been rescinded, it is 
the law of the case, and the Board will proceed on that 
basis.  

As noted above, the case was returned to the Board in 
August 2009.  There is no indication that the RO considered 
the evidence submitted without waiver of its consideration, 
nor did it issue a supplemental statement of the case as 
requested in the Board's January 2009 remand.  In view of the 
foregoing, the Board will again remand the case so that VA 
can provide the Veteran with notice and assistance relative 
to his appeal.  Also, action should be taken to obtain and 
associate with the claims file outstanding VA medical records 
for the Veteran that may be relevant to his appeal.  In this 
regard, in a November 2008 letter from a VA psychiatrist and 
VA social worker, those individuals reported that the Veteran 
has been in treatment for PTSD for several years.  It was 
stated that the in 2004 the Veteran's primary therapist 
retired and the Veteran took a therapy break but returned to 
therapy in 2007.  Based on this information, action should be 
taken to obtain and associate with the claims file VA mental 
health clinic and/or PTSD treatment records from the date of 
the latest VA examination currently in the claims file, which 
is one dated in February 2002.  This should include, but not 
be limited to, the report of any VA Compensation & Pension 
examination in March 2009, to which the Veteran's attorney 
made reference in his March 2009 request for VA records.  
Even if it is determined that the Veteran was provided a VA 
examination in March 2009, it is the judgment of the Board 
that an additional examination that explicitly considers the 
effects of the Veteran's PTSD on his employment and daily 
life would facilitate a decision in this appeal.  

The Board again points out that the Veteran's attorney has 
formally raised the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to his PTSD.  The RO must address this in its 
consideration of the appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran's attorney 
provide a correct current address for the 
Veteran.

2.  Provide the Veteran notice of what 
evidence is necessary to substantiate his 
claim for a higher initial rating for his 
service-connected PTSD.  This notice 
should inform the Veteran of who is 
responsible for obtaining the evidence 
required to substantiate his claim as 
required by the Court in its January 2004 
Order.  The notice should also identify 
evidence that VA will seek to obtain and 
identify evidence the Veteran is expected 
to provide.  The Veteran should also be 
notified of the evidence necessary to 
establish an increase in disability 
rating and the effective date of award 
should his claim be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

3.  Obtain and associate with the claims 
file VA medical records for the Veteran 
dated from February 2002 to the present.  
This should include VA mental health 
clinic and/or PTSD treatment records from 
the date of the latest VA examination 
currently in the claims file, which is 
one dated in February 2002.  This should 
also include, but not be limited to, the 
report of any VA Compensation & Pension 
examination in March 2009, to which the 
Veteran's attorney made reference in his 
March 2009 request for VA records.  

3.  Develop and adjudicate as appropriate 
the issue of entitlement to TDIU.  

4.  Arrange for a VA psychiatric 
examination of the Veteran to determine 
the severity of his service-connected 
PTSD.  All indicated studies should be 
performed.  The examiner should describe 
the nature and severity of the Veteran's 
PTSD symptoms and the effect of his PTSD 
condition and symptoms on his employment 
and daily life.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the examination 
report.  

5.  After completion of any other 
development indicated by the state of the 
record, review of the evidence submitted 
without waiver of RO consideration, and 
review of any other evidence added to the 
record, readjudicate the issue of 
entitlement to an initial rating in 
excess of 30 percent for PTSD with 
consideration of the possibility of 
staged ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  If the claim 
remains denied, issue an appropriate 
supplemental statement of the case that 
addresses all evidence added to the 
record since the March 2002 supplemental 
statement of the case.  The Veteran and 
his attorney must be provided an 
opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

